IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-41,516-03


                       IN RE DEWAYNE DOUGLAS WILLIS, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 36,355 IN THE 66TH DISTRICT COURT
                                FROM HILL COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 66th District Court of Hill County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Hill

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed an application for a writ of habeas corpus in Hill County since the last

application this Court ruled on in January of 2014. Should the response include an order designating

issues, proof of the date the district attorney’s office was served with the habeas application shall

also be submitted with the response. This application for leave to file a writ of mandamus shall be

held in abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: June 17, 2015
Do not publish